DETAILED ACTION 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Claims 1, 3, 6-10, and 24 are allowed. Eight (8) claims totals are allowed.
Claims 01/19/2021 are directed towards a financial system that comprises an account balance processor and a MBC transaction processor. The account balance processor handles ministerial operations such as the registration of accounts and managing credit associated with any registered accounts (e.g. operations of “receiving a credit request” and “communicating credit request” of Claim 1). By contrast, the MBC transaction processor is performs cryptographic operations associated with the math based currency (e.g. “creating…key pair[s]” and “transmitting MBC”). The claims as a whole are directed towards a cryptocurrency credit request that ultimately sends a private/public key pair to the credit customer (i.e. “transmitting the customer…key pair,” claim 1 at last element).
Art of Record
Minor
The closest prior art of record is Minor. (See PTO 892 03/04/2019 at Item E.) Minor teaches an internal ledger (0089), a database (0069), customer identities (0066-0068), credit requests (0072-0075), and transferring cryptocurrency associated with public keys (Fig. 1 Item 140; 0073-0081). 
Therefore Minor teaches the elements of “an overlay ledger,” “registration of the customer,” and “transferring MBC equaling.” The instant claims are distinguished from Minor as Minor does not teach a first public and private key pair and a second public and private key. Additionally Minor does not teach “transmitting the customer private key and public key pair….” 
Belshe
Belshe is also of interest. (See PTO 892 03/04/2019 at Item D.) Belshe teaches private and public keys associated with a server (0025-0027), generating key pairs (Fig. 2A Item 201; 0025), transferring 

Therefore, the intrinsic evidence of record does teach a MBC credit request with pairs of cryptographic keys neither singly nor in combination the following elements:
receiving a credit request […]
determining a second plurality of private key and public key pairs […] 
creating a customer private key and public key pair; 
transferring MBC […] 
creating a second…key pair; 
transferring a MBC change […] 
transmitting the customer private key and public key pair… 
(Claims 01/19/2021 at Claim 1.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685